Filed 12/16/13 Marriage of Sahansra CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----

In re the Marriage of KULVINDER and HARLEEN                                                  C069686
SAHANSRA.

KULVINDER SINGH SAHANSRA,                                                        (Super. Ct. No. SDR30389)

                   Appellant,

         v.

HARLEEN SODHI,

                   Respondent.


         Appellant Kulvinder Singh Sahansra, an attorney proceeding in propria persona,
appeals from the trial court’s order and findings in an ongoing dispute over the care and
custody of his two minor children following the dissolution of his marriage to respondent
Dr. Harleen Sodhi. We shall affirm the judgment.
                        FACTUAL AND PROCEDURAL BACKGROUND
         Unfortunately, appellant in the present case has chosen to file a 46-page brief that
fails to provide a coherent chronology of the dispute between appellant and respondent.
Faced with this dearth of information, we shall briefly attempt to summarize the relevant
facts.


                                                             1
       Appellant and respondent married in 1999; the marriage terminated in 2008. The
parties have two minor children.
       The dissolution of the parties’ marriage led to a veritable quagmire of litigation.
Ultimately, appellant focuses on three stipulations he entered into in April 2010 and
which he has continually challenged over the past two years. Appellant agreed to (1) a
stipulation and order for modification of temporary parenting plan; (2) a stipulation
regarding child support, daycare expenses, spousal support, and remaining issues of case;
and (3) a stipulation regarding property issues and attorney fees. An amended statement
on appeal sets forth the disputes in 2009 that preceded the stipulations. In 2010 the court
found appellant in contempt of court for violating orders and placed appellant on
probation for one year.
       In 2011 appellant filed a request for an order to show cause to set aside the three
stipulations. The order to show cause also sought relief on other related matters,
including custody, visitation, support, and respondent’s application for a move-away
order. The court conducted numerous hearings and appointed counsel to represent the
children.
       The court addressed appellant’s claims in a statement of decision filed
September 7, 2011. Appellant argued he was subjected to undue influence, fraud, and
oppression because during negotiations over the settlement of the case his children were
being held hostage by virtue of the supervised visitation order. Appellant also argued
respondent’s counsel would not release a lien on appellant’s property until the matter was
settled to respondent’s satisfaction.
       The court found, pointedly, that appellant “is unable to produce evidence showing
that these stipulations were the result of an undue influence that was in fact the taking of
unfair advantage of another’s weakness of mind. In this case, the court cannot find
evidence showing that [Appellant] was the victim of threats other than what he has
concocted in his own jaundiced viewpoint of his view or version of fact. The court

                                              2
cannot find that he has been subjected to any form of physical violence or intimidation
which would support a finding of oppression or overreaching. [Appellant], to his
detriment, does not establish a nexus between alleged defalcations of Respondent or her
attorney or overreaching by same and being connected to any loss of his free will.”
       The court found no evidence of physical intimidation or evidence that appellant is
of a weak mind. The distribution of assets was not so skewed in favor of respondent as to
reflect fraud or undue influence. Under the totality of the circumstances, the court could
not find appellant’s signing of the stipulations was anything other than what he
negotiated in his own behalf. Any duress in the matter, the court concluded, was caused
by appellant’s own conduct “or self-inflicted behavior of litigating this matter to the point
of absurdity.”
       Appellant also argued the stipulations were changed by respondent’s counsel after
he signed them. The court reviewed the evidence and rejected the claim. The court also
stated: “One of the conclusions the court is forced to make in this matter is that the
[Appellant] is engaging in an effort to relive and re-litigate each and every slight received
during marriage and/or during this litigation whether they be real or imagined. . . . [¶] . . .
[¶] Based upon the foregoing, the court makes this final observation. [Appellant’s]
efforts at setting aside the three Stipulations that he entered into can be best characterized
as being disingenuous. The court is prepared to accept that he has, in his own mind,
sufficient grounds to sign the stipulations and then to bring these motions. This case,
which now exceeds nine volumes, has been punctuated by efforts of the [Appellant] to
maintain control over his ex-wife by attempting to disregard the processes of the court
and the processes of litigation. These efforts by [Appellant] are without support. Each
one of [Appellant’s] arguments, when best characterized, are convoluted and
unintelligible. They are minimally understandable and when considered with the
contrary evidence as supplied by Respondent and Respondent’s witnesses, it is clear to
the court that [Appellant’s] requests must be denied. [¶] The law is not so struthious as

                                              3
to compel a judge . . . to divorce himself or herself from common sense or to ignore what
is perfectly obvious. ” The court denied appellant’s request for an order to show cause to
set aside the three stipulations.
       The court also considered a plethora of appellant’s related complaints. The court
denied appellant’s motion to change venue, rejected appellant’s claim of after discovered
property, and denied his application to modify child support.
       The court expended great time and energy examining the custody and visitation
arrangements between appellant and respondent. Clinical evaluations of both parties,
conducted in 2009 by Dr. Eugene Roeder, revealed appellant as narcissistic with poor
judgment as to child safety and an underappreciation of parental responsibility. After
reviewing the parties’ history of litigation over custody, the court found appellant’s
“approach as to this litigation mirrors his personality, as reported by Dr. Roeder, as did
his presentation of evidence and argument during the numerous hearings in this matter. It
was evasive, purposefully ambiguous, contumacious and full of tedious prevarications.
His approach to this litigation like his parenting of his two children is both self-centered
and selective. At no time has he expressed a willingness to either address or suppress
personality traits and thus to allow him to manifest an appropriate parent-child
relationship.”
       During appellant’s testimony regarding custody, he stated he would not exercise
visitation of his children because he did not like the order made and his due process rights
had been violated. Appellant also declined an opportunity to exercise a brief period of
supervised visitation in order to reconnect with his children. The court also noted
examples of appellant’s lack of insight, including attempts to influence his children’s
counsel by offering tickets to a professional baseball game. According to the court,
appellant views his children as property and/or a prize to be won in order to achieve
victory over respondent. The court expressed its concern that based upon appellant’s acts
of neglect, lack of appropriate parenting, and failure to recognize safety issues, these

                                              4
behaviors will reoccur. The court also noted appellant’s failure to pay child support as
ordered by the court, and found factually supported evidence of domestic violence by
appellant against respondent.
       Finally, the court addressed respondent’s request to relocate to Georgia with the
children. The court noted respondent’s better employment opportunities in another state
were only supposition, but contrasted this with appellant’s refusal to pay child support.
The court determined: “The parties’ relationship is one of inability or an unwillingness to
communicate and cooperate and develop a co-parenting plan. Neither has so far
demonstrated a willingness to place the best interest of the children above their individual
interests. By way of example, mother’s self interest in moving to another state certainly
will damage any relationship with Father. Father’s narcissistic personality promoting a
refusal to participate in supervised visitation otherwise strains the parent/child
relationship. Clearly, the parents are incapable of sharing any custody. Father exercising
virtually no parenting and each party having failed to consistently conform to orders
regarding visitation and each having failed to promote contact with both parents. [¶]
Will the move-away damage the father-child relationship? It is hard to conclude that the
parent-child relationship is anything more than factually terminated at this time, primarily
due to father’s behaviors.”
       The court concluded that appellant refused to visit the children if supervised,
refused to pay child support, and failed to acknowledge the prerequisites of paternal
parenting. Respondent was the only parent with whom the children had any kind of
relationship. No evidence showed respondent’s desire to relocate was made in bad faith.
Therefore, “[w]ith the absence of bad faith it is the court’s determination that the best
interest of the children will be found [whilst] living with their mother. Therefore,
mother[’s] move to Georgia is approved as being in their best interest subject to the
following conditions. If they are substantially met, then the move is allowed, if not, the
move to Georgia is denied. Subject to the conditions, any visit in California with father

                                              5
will remain supervised until further order of the court.” The court then set forth the
conditions to be met. Child support remained at $400 a month.
       Appellant filed a motion to modify the court’s proposed statement of decision.
The court denied the motion and adopted the proposed statement of decision as the
court’s final decision on October 28, 2011. The judgment was filed on October 28, 2011.
Appellant filed a timely notice of appeal.
                                       DISCUSSION
       In his opening brief, appellant undertakes to provide the “back story” of
respondent’s counsel, who attended law school with appellant, and presents a litany of
complaints regarding the conduct of various judges, attorneys, and court staff. None of
these allegations are germane to the judgment from which he appeals.
       Appellant’s opening brief fails to take into account the most basic rules of
appellate review. On appeal, a judgment of the trial court is presumed to be correct. We
presume the trial court followed applicable law; the burden is on the appellant to
demonstrate otherwise. (In re D.W. (2011) 193 Cal.App.4th 413, 417-418.) Appellate
briefs must provide argument and legal authority for the positions taken. “When an
appellant fails to raise a point, or asserts it but fails to support it with reasoned argument
and citations to authority we treat the point as waived.” (Badie v. Bank of America
(1998) 67 Cal.App.4th 779, 784-785.) Assignments of error must be set forth with
specificity under separate headings. (See Cal. Rules of Court, rule 8.204(a)(1)(B).) We
are not compelled or even inclined to sort through the myriad claims offered by appellant
in a stream of consciousness style and select those that are not separately captioned but
seem worthy of comment. Nor will we undertake to fashion viable arguments from
appellant’s numerous comments about the rulings and conduct of various judges and the
actions of multiple attorneys.




                                               6
       In a scattershot manner, appellant disputes the trial court’s decision regarding
property division, child support, attorney fees, child custody and visitation, and
respondent’s move-away request. None of these contentions has merit.
       Appellant baldly asserts the property division was “inequitable” and invalid, since
it was not approved by his counsel as required by the Superior Court of Placer County,
Local Rules, rule 30.7. Appellant also challenges the child support and attorney fees
portions of the April 2010 stipulations on the same grounds.
       The trial court observed that appellant had been represented by numerous
attorneys: “A review of the file clearly shows that attorneys come into and out of this
case ‘willy-nilly’ without following the procedures of filing substitution of attorney
forms.” The court also noted several of appellant’s counsel acted as cocounsel, and that
appellant requested various attorneys to deal with him directly.
       The court concluded: “Further, it is reasonable to conclude, under Rule 30.7, that
when an attorney appears with co- counsel, either may sign in a stipulation. This is
clearly true herein as [Appellant] has negotiated multiple issues before the April 2010
stipulations. He has collectively filed more pleadings than any other including those
representing him by Ms. Stanley, Mr. Tanaka and Ms. Martinez-Senftner. His evidence
and argument is at best not persuasive and at worst not candid. While the results may not
be to [Appellant’s] liking, he cannot now claim that the results should be overturned for a
violation of this procedural rule. The request to set aside the stipulations as a violation of
Placer Local Rule 30.7 is denied[.]”
       Appellant fails to explain why the court erred in reaching this conclusion. Nor
does appellant present a coherent argument supporting his claim that the property
division reflected in the April 2010 stipulation is unfair. The trial court found the
evidence disclosed otherwise: “Respondent argues that the inequality, if any, was due to
her decision after months and years of contentiousness, vitriol, argument and continuing
litigation to just give up and give in to [Appellant’s] demands, to her loss. [Appellant]

                                              7
has not pointed to any document, such as a propetizer schedule, that supports a claim of
unequal distribution of community property. [Appellant] does not point to any financial
inequality or to any item or single item on the propetizer attachment that is to his
disadvantage. These arguments are not sustainable as they are based upon supposition.
There is no evidentiary link between [Appellant’s] perceptions and the actual facts.”
       Appellant presents a litany of complaints regarding child custody and visitation.
However, appellant’s argument unravels into a series of attacks on the court’s granting of
respondent’s request to move to Georgia.1 His dissatisfaction with the trial court’s
rulings is palpable, but appellant fails to present a coherent challenge to those rulings.
Instead, appellant rehashes each procedural skirmish and reargues the same issues he
presented to the trial court. Into the mix, appellant presents arguments totally unrelated
to the issues in the April 2010 stipulations. Appellant fails to reveal any error on the part
of the trial court.
                                      DISPOSITION
       The judgment is affirmed.

                                                             RAYE              , P. J.

We concur:


           HULL              , J.


           BUTZ              , J.



1 Appellant asserts respondent moved the children to Georgia without meeting the
conditions of the move-away order of October 28, 2011, and states the confirmation of
the ability to move the children was expressly denied by another court on June 12, 2012.
Appellant does not provide any support for these claims, and our review of the record
does not reveal any failure of respondent to meet the conditions of the order allowing the
move.

                                              8